        Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


    FERNANDO DÍAZ—RODRÍGUEZ,

         Petitioner,                         Civil No. 18-1620 (FAB)
                                                        related to
                     v.
                                            Criminal No. 10-339 (FAB)
    UNITED STATES OF AMERICA,

         Respondent.


                               OPINION AND ORDER

BESOSA, District Judge.

       Petitioner Fernando Díaz—Rodríguez (“Díaz”), pro se, moves to

vacate, set aside, or correct his sentence in Criminal Case No. 10-

339 pursuant to 28 U.S.C. section 2255 (“section 2255”).                 (Civil

Docket No. 1) 1     For the reasons set forth below, the Court DENIES

Díaz’s motion to vacate his sentence.            (Civil Docket No. 1)

I.     Background

       Díaz’s second superseding indictment on March 3, 2011 charged

Díaz with aiding and abetting a Hobbs Act robbery in violation of

18 U.S.C. section 1951 and section 2 (Count 1) and with aiding and

abetting the carry and use of a firearm that was discharged during

a    crime   of     violence    in   violation     of   18   U.S.C.   section



1 References to Civil Case No. 18-1620 will be written as “Civil Docket” and
references to Criminal Case No. 10—339 will be written as “Criminal Docket.”
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 2 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                         2

924(c)(1)(A)(iii) and section 2 (Count 2).             (Criminal Docket

No. 36)   Following trial, the jury found Díaz guilty and the Court

sentenced him to 240 months for Count 1 and 120 months for Count 2,

to be served consecutively.      (Criminal Docket Nos. 135 and 163)

     The First Circuit Court of Appeals vacated this conviction

and remanded.    (Criminal Docket No. 174)      They found that Díaz’s

Sixth Amendment right to counsel had been violated when his request

to switch attorneys before trial was denied without exploring the

basis for his request.     Id.

     Following the remand, Díaz was represented by a new attorney,

and pled guilty to both counts, signing a plea agreement with the

government.     (Criminal Docket No. 210)       In the agreement, Díaz

acknowledged that Count 2 carried a minimum term of imprisonment

of 10 years pursuant to 18 U.S.C. section 924(c)(1)(A)(iii) and

that it would be served consecutively.       Id. at pp. 2, 4.    The plea

agreement incorporated two pages of stipulated facts.              Id. at

pp. 7, 11—12. Díaz affirmed in the agreement that he was satisfied

with his attorney, that the plea agreement had been provided to

him in Spanish, that he understood its contents, and that he

voluntarily agreed with it.      Id. at pp. 6, 10.

     The Court conducted a change of plea hearing where the Court

determined that Díaz was competent to make the plea and understood

that the Court could not sentence him to anything less than 120
        Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 3 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                3

months for Count 2.        (Criminal Docket No. 239 at pp. 3—5 & 13, 17,

18)    The government read into the record the stipulated facts of

what occurred during the robbery and Díaz agreed to the facts.

Id. at p. 19—22.

       At the sentencing hearing, Díaz’s attorney addressed the

Court, stating that “[w]e have some guidelines, Your Honor.               It’s

two offenses.     One of the offenses, which is the possession of the

weapon, entails a mandatory minimum sentence of ten years.                Then

we have a guideline sentence for the robbery count, which we have

a guideline sentencing range of 97 to 121 months.”                (Criminal

Docket No. 240 at p. 3)        The Court subsequently sentenced Díaz to

120 months for Count 1 and 120 months for Count 2, to be served

consecutively.     Id. at p. 26.

       Díaz appealed his sentence for Count 2 to the First Circuit

Court of Appeals, arguing that there was no factual basis for a

guilty plea to aiding and abetting 924(c)(1)(A)(iii). See Criminal

Docket No. 244 at p. 2.        He argued that because the facts did not

show that he had “advance knowledge that his fellow robbers would

carry or discharge firearms during the robbery,” he did not have

the requisite intent to aid and abet.          Id. at p. 8.

       Pointing to Díaz’s confirmation of the facts presented by the

government at his change of plea hearing, the First Circuit Court

of    Appeals   affirmed    the   sentence,   finding   that   there     was   a
         Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 4 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                           4

sufficient factual basis for a guilty plea to Count 2 because Díaz

did not withdraw from the crime when the other two robbers started

shooting their guns.      Id. at p. 8—12.    The court noted specifically

that his confederates discharged their weapons “from the moment

they exited their vehicle until they ran out of ammunition or drove

away from the crime scene” and that “Díaz conceded that he remained

in confederation with his fellow robbers . . . Díaz entered the

same vehicle he arrived in with his fellow confederates and fled

the crime scene.”       Id. at pp. 10—11.      These concessions properly

supported the district court’s conclusion that the government

proffered sufficient facts from which to infer that Díaz “possessed

the requisite intent for his guilty plea.”              Id. at 12 (citing

United States v. Ramos—Mejía, 721 F.3d 12, 16 (1st Cir. 2013)).

The Supreme Court denied his petition for certiorari on January 8,

2018.     (Civil Docket No. 12 at p. 1)

      On August 29, 2018, Díaz moved to vacate, set aside, or

correct his sentence pursuant to section 2255.                (Civil Docket

No. 1)

II.   Standard

      Pursuant to 28 U.S.C. section 2255, “[a] prisoner in custody

under sentence of a court established by [an] Act of Congress . . .

may move the court which imposed the sentence to vacate, set aside

or correct the sentence.”         28 U.S.C. § 2255(a).       “[T]he statute
       Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 5 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                5

provides for post-conviction relief in four instances, namely, if

the petitioner’s sentence (1) was imposed in violation of the

Constitution,    or    (2)   was   imposed    by   a       court   that    lacked

jurisdiction, or (3) exceeded the statutory maximum, or (4) was

otherwise subject to collateral attack.”           David v. United States,

134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States,

368 U.S. 424, 426-27 (1962)).          Ineffective assistance of counsel

claims “may be brought in a collateral proceeding under § 2255,

whether or not the petitioner could have raised the claim on direct

appeal.”   Massaro v. United States, 538 U.S. 500, 504 (2003).

III. Analysis

      Díaz makes two arguments in his section 2255 application.

(Civil Docket No. 1)

      First, he argues that he received ineffective assistance of

counsel following the First Circuit Court of Appeals remand.                 Id.

at p. 4.   Díaz states that his counsel should not have said at the

sentencing   hearing    that   Count    2   carried    a    mandatory     minimum

sentence of 10 years but should have instead argued that there was

not a sufficient factual basis for that count.               Id. at pp. 4, 12,

14.   Díaz also alleges that his counsel did not sufficiently

investigate the facts regarding the discharge of the weapon before

negotiating the plea agreement.         Id. at pp. 4, 15, 17, 18.
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 6 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                              6

     Second, Díaz argues that there was no underlying crime of

violence   to    support   Count    2    based   on   recent   Supreme   Court

precedent.      Id. at p. 5.

     The Court will address each argument in turn.

     A.    Ineffective Assistance of Counsel

           A claim of ineffective assistance of counsel generally

requires a section 2255 petitioner to satisfy a two-pronged test.

A petitioner “must show that his ‘counsel’s representation fell

below an objective standard of reasonableness’ and that such

deficiency prejudiced him.”        Feliciano-Rodríguez v. United States,

986 F.3d 30, 36 (1st Cir. 2021) (quoting Strickland v. Washington,

466 U.S. 668, 688 (1984)).

           The first prong of that standard is sometimes known as

the ‘performance prong.’       When evaluating whether a petitioner

satisfies the performance prong, “[t]he proper measure of attorney

performance      remains   simply       reasonableness    under   prevailing

professional norms.” Strickland, 466 U.S. at 688. Courts maintain

“a ‘strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance,’” Feliciano-

Rodríguez, 986 F.3d at 37 (quoting Strickland, 466 U.S. at 689),

and “find an attorney’s performance deficient ‘only where, given

the facts known at the time, counsel’s choice was so patently

unreasonable that no competent attorney would have made it.’”             Id.
         Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 7 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                 7

(quoting Knight v. Spencer, 447 F.3d 6, 15 (1st Cir. 2006)).                 “[A]

reviewing court must not lean too heavily on hindsight: a lawyer’s

acts and omissions must be judged on the basis of what he knew, or

should have known, at the time his tactical choices were made and

implemented.”      Ouber v. Guarino, 293 F.3d 19, 25 (1st Cir. 2002).

             The second prong of the ineffectiveness standard is

known as the ‘prejudice prong.’ It requires a petitioner to “‘show

that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceedings would have

been different.’”        Feliciano-Rodríguez, 986 F.3d at 37 (quoting

Strickland, 466 U.S. at 694).           “This is a ‘highly demanding’ and

‘heavy burden,’ meaning that ‘[a] reasonable probability is a

probability sufficient to undermine confidence in the outcome.’”

Id. (quoting Williams v. Taylor, 529 U.S. 362, 394 (2000)).

             1.    Statement at Sentencing

                   Díaz argues that his attorney’s statement at his

second    sentencing    that   “[o]ne    of   the   offenses,   which   is   the

possession of the weapon, entails a mandatory minimum sentence of

ten years” denied Díaz effective assistance of counsel because

this statement was contrary to the facts of the case.                     (Civil

Docket No. 1 at p. 9)       Díaz asserts that his attorney should have

instead made an argument that the facts of the case did not support

the weapons charge in Count 2.          Id. at p. 14.
         Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 8 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                 8

                   Díaz    neglects    to     mention,      however,   that   his

attorney was speaking at the sentencing hearing within the context

of Díaz already pleading guilty to Count 2, aiding and abetting

the carry, use, and discharge of a weapon during a crime of

violence.       (Criminal Docket No. 210 at p. 1)            As the government

explains in their brief, if Díaz’s attorney had made the arguments

Díaz now says he should have made, Díaz would have been in breach

of the plea agreement and been at risk of an even higher sentence.

(Civil Docket No. 12 at p. 6)

                   Effective assistance of counsel “does not require

that counsel . . .        engage in futile exercises.”         United States v.

Pellerito, 878 F.2d 1535, 1540 (1st Cir. 1989).                   Additionally,

“the Sixth Amendment does not require that counsel do what is

impossible or unethical. . . . [C]ounsel . . . may disserve the

interests of his client by attempting a useless charade.”                 United

States     v.   Cronic,   466   U.S.   648,    656   n.19    (1984).     Counsel

attempting to argue at sentencing that Díaz could not be found

guilty of Count 2 would have been futile considering Díaz had

already pled guilty to this count.              See Pellerito, 878 F.2d at

1540.     Moreover, counsel would have disserved Díaz’s interests by

putting him at risk of a higher sentence than the plea bargain

set.     See Cronic, 466 U.S. at 656 n.19.               Díaz was not denied
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 9 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                            9

effective assistance of counsel on the basis of his attorney’s

statement at sentencing.

          2.     Failure to Investigate

                 Díaz also argues that his attorney did not conduct

an adequate investigation of the facts and that his attorney did

not interview him about what actually happened on the day of the

robbery, instead relying on the government’s version of the facts.

(Civil Docket No. 1 at p. 17)     Because of this, his attorney failed

to advance the defense that Díaz could not have foreseen that the

firearms would be discharged, and therefore lacked intent to aid

and abet section 924(c)(1)(A)(iii). Id. at p. 18.

                 The government argues that Díaz has not pointed out

what more investigation would have revealed or how it would have

altered Díaz’s decision to plead guilty, without which he cannot

show that his counsel was ineffective.         (Civil Docket No. 12 at

p. 8—9)

                 Ineffective     assistance   of   counsel    within    the

context of a guilty plea requires that the defendant “show that

there is a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going

to trial.”    Hill v. Lockhart, 474 U.S. 52, 59 (1985).        And if the

error is an alleged “failure to investigate or discover potentially

exculpatory    evidence,   the    determination     whether    the     error
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 10 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                             10

‘prejudiced’ the defendant by causing him to plead guilty rather

than going to trial will depend on the likelihood that discovery

of the evidence would have led counsel to change his recommendation

as to the plea.”     Id.

                  Díaz does not allege in his petition that he would

have insisted on going to trial but for an error of counsel.

(Civil Docket No. 1)       The gravamen of his accusation seems to be

instead that counsel would have discovered a viable defense had he

investigated more about the chronology of the shooting on the day

of the robbery, which the Court can infer would have led to either

a different plea recommendation or a demand for trial on count 2. 2

(Civil Docket No. 1 at pp. 14, 16—18)

                  The defense that Díaz argues was viable, however,

namely that Díaz did not foresee a weapon being discharged and

therefore he could not be guilty of section 924(c)(1)(A)(iii)

misreads the Supreme Court’s rule on intent in aiding and abetting

a section 924(c) offense, Rosemond v. United States, 572 U.S. 65

(2014), and the First Circuit Court of Appeals’ decision in Díaz’s

own appeal, United States v. Díaz-Rodríguez, 853 F.3d 540 (1st

Cir. 2017).




2 Pro Se petitions should be liberally construed.   Estelle v. Gamble, 429 U.S.
97, 106 (1976).
       Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 11 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                11

                    In Rosemond, the defendant was charged with both

using and carrying a firearm in connection with a drug trafficking

crime pursuant to section 924(c), as well as aiding and abetting

that offense pursuant to section 2, since the government did not

know if the defendant was the person who actually fired the weapon

during the drug deal. 3         Rosemond, 572 U.S. at 68.         The Supreme

Court clarified that to be an aider and abettor to a 924(c)

violation, the defendant must have “a state of mind extending to

the entire crime.”        Id. at 76.

                    The   intent   requirement   is   satisfied   “when      [the

person] knows that one of his confederates will carry a gun,”

though that knowledge must be “advance knowledge.”              Id. at p. 78.

“When an accomplice knows beforehand of a confederate's design to

carry a gun, he can attempt to alter that plan or, if unsuccessful,

withdraw from the enterprise; it is deciding instead to go ahead

with   his   role    in   the   venture   that   shows   his   intent   to    aid

an armed offense.”         Id. at 78 (emphasis in original).            If the

accomplice does not know about the gun until it appears, he does

not have the requisite knowledge unless he also has a “realistic

opportunity to quit the crime” but chooses not to.                Id.   If the



3 Rosemond was specifically charged in his second count with brandishing and
discharging the firearm, as well as aiding and abetting those offenses pursuant
to section 2. See United States v. Rosemond, 695 F.3d 1151, 1153 (10th Cir.
2012).
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 12 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                         12

defendant continues to participate once learning of the gun, “the

jury can permissibly infer from his failure to object or withdraw

that he had such knowledge.”          Id. at 78 n.9.       Rosemond thus

establishes that intent for aiders and abettors is shown through

either evidence of advance knowledge, or an inference of advanced

knowledge from the defendant’s failure to withdraw safely when he

had an opportunity to do so after seeing a gun during the crime.

Id.

              Subsection (iii) of section 924(c) states that “if

the firearm is discharged, [the defendant must] be sentenced to a

term of imprisonment of not less than 10 years.”             18 U.S.C. §

924(c)(1)(A)(iii).    Díaz argued in his appeal to the First Circuit

Court of Appeals that under Rosemond the facts failed to show

intent for this element.      Díaz-Rodríguez, 853 F.3d at 544.          The

First Circuit Court of Appeals, however, held that the facts did

show intent because when the other two robbers began shooting,

“Díaz was afforded ample opportunities upon which he possessed the

knowledge necessary to ‘enable[ ] him to make the relevant legal

(and indeed, moral) choice.’       Indeed, he possessed the relevant

‘knowledge at a time [he could] do something with it—most notably,

opt to walk away.’    Yet, despite obtaining the requisite knowledge

regarding his confederates' possession and use of weapons in

sufficient time to withdraw from the crime—in multiple instances,
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 13 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                                    13

Díaz simply chose otherwise.”            Id. at 546 (quoting Rosemond, 572

U.S. at 78) (internal citations omitted).

                   While    Díaz   alleges      that   his   attorney       did   not

investigate sufficiently, Díaz’s recounting of the facts in his

brief does not include any additional fact that the attorney would

have discovered that could have affected the finding that Díaz did

not   withdraw    from     the   crime   when    the   other   robbers      started

shooting.     (Civil Docket No. 1)         Díaz does not mention where he

went after the shooting stopped, (Civil Docket No. 1 at p. 12),

even though his alleged escape in the vehicle that the robbers

arrived in was one of the facts noted by the First Circuit Court

of Appeals.      Díaz-Rodríguez, 853 F.3d at 545.

                   Díaz’s    attorney     could   not   have    made    a    viable

argument that pursuant to section 2 and section 924(c)(1)(A)(iii)

the facts needed to show that Díaz had advanced knowledge that

that guns would be discharged, since Rosemond allows the inference

of knowledge when an accomplice learns of an armed crime and does

not withdraw when he has a safe opportunity to do so. See Rosemond,

572 U.S. at 78.      Even if he had investigated the facts to Díaz’s

satisfaction, Díaz’s attorney would likely not have changed his

recommendation on pleading guilty to count 2.                See Hill, 474 U.S.

at 59.    Díaz was thus not prejudiced by his attorney’s alleged
      Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 14 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                             14

failure    to   investigate,       and   therefore   not   denied   effective

assistance of counsel.       Id.

      B.    924(c) Underlying Crime of Violence

            Díaz’s second argument is that recent Supreme Court

precedent analyzing section 924(c) requires the Court to vacate

his conviction for Count 2.          (Civil Docket Nos. 1 at p. 20, 1—1,

13 at pp. 3—4, 14 and 16)

            Section 924(c) criminalizes using and carrying a firearm

during and in relation to a ‘crime of violence.’ 4              18 U.S.C. §

924(c).    A ‘crime of violence’ is one that is a felony and either

(A) “has as an element the use, attempted use, or threatened use

of physical force against the person or property of another” or

(B) “that by its nature, involves a substantial risk that physical

force against the person or property of another may be used in the

course of committing the offense.”             Id. at § 924(c)(3)(A)—(B).

The first option is commonly called ‘the elements clause’ and the

second, ‘the residual clause.’           United States v. Davis, 139 S. Ct.

2319, 2324 (2019).

            Díaz spends considerable time in his briefing to this

Court tracing the evolution of recent Supreme Court precedent

analyzing similar residual clauses in other statutes that have



4 924(c) also criminalizes the use and carry of a firearm in relation to a drug
trafficking crime. 18 U.S.C. § 924(c).
     Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 15 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                          15

been found unconstitutionally vague.      (Civil Docket No. 14)        While

Díaz’s section 2255 application was pending, and as he predicted,

the Supreme Court recently found the residual clause of section

924(c)(3) unconstitutionally vague. See Davis, 139 S. Ct. at 2324.

            Díaz unfortunately missed that the First Circuit Court

of Appeals has also set binding precedent after he filed his

petition— United States v. García Ortiz, 904 F.3d 102 (1st Cir. 2018)

—which unequivocally states that the underlying crime here, a Hobbs

Act robbery, is a crime of violence pursuant to the elements

clause, 924(c)(3)(A).     See 904 F.3d at 106.      Though there is no

longer a valid residual clause to 924(c)(3), Davis, 139 S. Ct. at

2336, to be a ‘crime of violence’ the crime only needs to meet one

of the clauses of 924(c)(3).      See 18 U.S.C. § 924(c)(3)(A)—(B).

The First Circuit Court of Appeals has said that a Hobbs Act

robbery meets the elements clause and is therefore a crime of

violence.   García-Ortiz, 904 F.3d at 106.

            For this reason, Díaz’s argument that recent Supreme

Court precedent requires the Court to vacate his conviction for

Count 2 has no merit.

     Accordingly, Díaz’s section 2255 motion is DENIED.

     This case is DISMISSED with prejudice.

     Judgment shall be entered accordingly.
     Case 3:18-cv-01620-FAB Document 26 Filed 07/21/21 Page 16 of 16



Civil No. 18-1620 and Criminal No. 10—339 (FAB)                           16

     If   Díaz   files   a   notice   of    appeal,   no   certificate   of

appealability shall issue because Díaz has not made a substantial

showing of the denial of a constitutional right.            See 28 U.S.C.

§ 2253(c)(2).

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 21, 2021.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
